Reeder, J.,
dissenting, July 28, 1897:
I cannot agree with, the majority of the court in regard to the witness Clements’ competency. I do not believe a person, not an expert, subpoenaed as a witness, at the time of the service of the subpoena not competent in a proceeding to ascertain damages done to real estate by the exercise of the right of eminent domain, can, after he is subpoenaed, by going into the neighborhood and making inquiry as to the value of real estate, qualify himself as a witness. In this ease it is true that Clements knew the property and had at times been on, over and upon it, but he testified he did not know the market value of land in that neighborhood until he had gone there after he was subpoenaed and made inquiry.
. While the decision in Struthers v. R. R. Co., 174 Pa. 291, would seem to bear that construction, I do not believe it was the purpose of the Supreme -Court to so declare the law. Sprogle in that case testified as an expert witness. It was his being permitted to testify as an expert which was the subject of the assignment of error. The Supreme Court in passing upon that assignment say that it was error to permit him to testify as an expert, and add “ he knew enough about the subject to be entitled to be heard as any other witness might be, but expert knowledge means more than that.” The question of the competency of Sprogle as an ordinary witness ivas not before the Supreme Court, was not considered or discussed, and what is said is merely said incidentally to the question before them, namely: the admission of Sprogle as an expert witness.
The establishment of such a rule of evidence would open wide the door to great abuse. I must therefore dissent from the opinion of the majority of this court.
Orlady, J., concurs in the foregoing.